


Exhibit 10.1
PACKAGING CORPORATION OF AMERICA
AMENDED AND RESTATED 1999 LONG-TERM EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT


PARTICIPANT:
 
DATE OF GRANT:
June 23, 2014
NUMBER OF PERFORMANCE UNITS:
 
PERFORMANCE PERIOD:
2015-2017
SERVICE VESTING DATE
June 23, 2018





This Agreement is entered into between Packaging Corporation of America., a
Delaware corporation (the "Company"), and the Participant named above. In
consideration of the mutual covenants hereinafter set forth and for other good
and valuable consideration, the Company and the Participant hereby agree as
follows:
1.
Grant of Performance Units. Subject to the restrictions, terms and conditions of
this Agreement and the Plan Documents (as hereafter defined), the Company hereby
awards to the Participant the number of performance units stated above (the
“Performance Units”).

2.
Governing Documents. This Agreement and the Performance Units awarded hereby are
subject to all the restrictions, terms and provisions of the Amended and
Restated 1999 Long-Term Equity Incentive Plan (the “Plan”) and the 2014
Performance-Based Equity Award Pool for Executive Officers (the “Award Pool”)
adopted by the Section 162(m) Subcommittee of the Compensation Committee on June
23, 2014 (together with the Plan, the “Plan Documents”) which are herein
incorporated by reference and to the terms of which the Participant hereby
agrees. Capitalized terms used in this Agreement that are not defined herein
shall have the meaning set forth in the Plan Documents.

3.
No Stockholder Rights. The Performance Units will be a book entry credited in
the name of the Participant representing a Full Value Award under the Plan and
are not actual Shares. The Participant will not have the right to vote the
Performance Units.

4.
Vesting. Except as otherwise provided in the Plan Documents and subject to
paragraphs 6 and 8 hereof, all of the Participant’s Performance Units covered
hereby shall (to the extent not previously forfeited) vest as of the occurrence
of a Vesting Date (as defined on Exhibits A and B). The terms and conditions of
vesting shall be as provided on Exhibit A and Exhibit B, which are separate and
independent from each other, with the amount of Shares being paid out on vesting
to equal the sum of: (i) the number of Shares vesting pursuant to Exhibit A; and
(ii) the number of Shares vesting pursuant to Exhibit B. Payout on any vesting
shall be in the form of Shares.

5.
Forfeiture Upon Separation from Service. Except as provided by the Company’s
Compensation Committee or the Board of Directors, upon the Participant’s
cessation of employment (or provision of other services as permitted under the
Plan Documents) prior to a Vesting Date for any reason, all Performance Units
granted hereunder shall be forfeited.

6.
Recovery of Unearned Compensation. The Performance Units are subject to the
Company’s compensation recovery policy as shall be in effect from time to time.

7.
Dividend Equivalents. Dividend equivalents are hereby granted on the Performance
Units, which shall accrue to the extent that dividends are declared on the
Shares of the Company’s common stock. Accrued dividend equivalents shall be paid
out on the Vesting Date in Shares equal in value to the amount of dividends
declared between the date of award and the Vesting Date on the number of Shares
actually paid out pursuant to these Performance Units on such Vesting Date
pursuant to Exhibits A and B (howsoever such vesting occurs).

8.
Pool Provisions. This award is subject to the Award Pool. The number of Shares
to be awarded on any Vesting Date may in no event exceed the number of Shares to
which Participant is entitled under the Award Pool for this Award as certified
by the Committee in accordance with the Award Pool (the “Certified Share
Amount”). In the event the number of Performance Units awarded hereby exceeds
the Certified Share Amount, then such excess will be forfeited as of the date of
such certification.





--------------------------------------------------------------------------------




9.
Miscellaneous. The Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan Documents. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors and assigns and shall be binding upon and inure to the benefit of the
Participant and his or her legatees, distributees and personal representatives.
By signing this Agreement, the Participant acknowledges and expressly agrees
that the Participant has read the Agreement and the Plan Documents and agrees to
their terms. This Agreement may be executed by the Company and the Participant
by means of electronic or digital signatures, which shall have the same force
and effect as manual signatures. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

10.
Section 409A Compliance. It is the intention that this Agreement conform and be
administered in all respects in a manner that complies with Section 409A of the
Code; provided, however, that the Company does not make any representations or
guarantees of the tax treatment of the award under Section 409A or otherwise.


Notwithstanding any provision contained in this Agreement to the contrary, if
(i) any payment hereunder is subject to Section 409A of the Code, (ii) such
payment is to be paid on account of the Participant’s separation from service
(within the meaning of Section 409A of the Code) and (iii) the Participant is a
“specified employee” (within the meaning of Section 409A(a)(2)(B) of the Code),
then such payment shall be delayed, if necessary, until the first day of the
seventh month following the Participant’s separation from service (or, if later,
the date on which such payment is otherwise to be paid under this Agreement).
With respect to any payments hereunder that are subject to Section 409A of the
Code and that are payable on account of a separation from service, the
determination of whether the Recipient has had a separation from service shall
be determined in accordance with Section 409A of the Code.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Participant has hereunto set his
or her hand, all as of the Date of Grant written above.


PACKAGING CORPORATION OF AMERICA
 
 
 
 
 
 
BY:
 
 
 
 
 
 
Participant





--------------------------------------------------------------------------------




Exhibit A


Vesting Provision-Formula Component




1. Vesting Date. Vesting Date means, with respect to the vesting of Performance
Units pursuant to this Exhibit A, the earliest of (i) the fourth anniversary of
the Date of Grant (subject to the terms and conditions of paragraph 2 below)
(the “Service Vesting Date”), (ii) the occurrence of a Change in Control, and
(iii) the Participant’s death or termination on account of Disability.


2. ROIC Peer Group Rank: In determining the actual number of Shares to vest
pursuant to this Exhibit A on the Service Vesting Date, the Committee will
determine the Company’s average ROIC (as hereinafter defined) over the three
years comprising the Performance Period (i.e., the arithmetic mean of ROICs for
the three individual years) and compare such number against the average ROIC for
the companies included in the Peer Group (as hereinafter defined). Based on the
ranking of the Company’s ROIC with the Peer Group, the Applicable Percentage of
Shares will vest as follows:


Peer Group Ranking
Applicable Percentage
Top quartile
100%
Second quartile
80%
Third quartile
40%
Fourth quartile
0%



The “Peer Group” will include Aptargroup, Bemis, Berry Plastics, Cascades,
Clearwater Paper, Crown Holdings, Domtar, Glatfelter, Graphic Packaging, Grief,
International Paper, KapStone, Owens Illinois, Resolute Forest Products, Rock
Tenn, Sealed Air, Silgan and Sonoco. The Committee may modify the Peer Group for
significant or extraordinary events outside the ordinary course of business,
such as mergers or acquisitions, recapitalizations, bankruptcy or other events
in which a Peer Group company ceases reporting financial results to the public.
 
“ROIC” means return on invested capital, which is calculated by dividing (a)
operating profit by (b) average invested capital over the applicable period. In
calculating ROIC for the Company or a Peer Group company, the Committee may
adjust for reported special, non-recurring or non-operating items or the effects
of mergers, acquisitions or extraordinary transactions. The Committee may
establish rules for calculating ROIC for purposes of ensuring consistency in
calculations across the Company and the Peer Group.


3. Vesting Upon Change in Control or Death or Disability. In the event a Vesting
Date occurs as a result of a Change in Control or the Participant’s death or
termination on account of Disability, then the number of Shares to be awarded to
such Participant shall equal 100% of the number of Performance Units.




--------------------------------------------------------------------------------




Exhibit B


Vesting Provision-Committee Determination Component




1. Vesting Date. Vesting Date means, with respect any vesting of Performance
Units pursuant to this Exhibit B, the Service Vesting Date. No vesting may occur
under this Exhibit B in any other case.


2. Committee Determination. The Committee shall have the right to determine, on
or around the Service Vesting Date, to pay out a number of Shares vested
pursuant to this Exhibit B. The number of Shares that the Committee may pay out
on vesting pursuant to this Exhibit B will depend upon the Company’s ranking on
average ROIC against the Peer Group (as determined pursuant to Exhibit A). The
Committee is not obligated to award any Shares pursuant to this Exhibit B. The
maximum number of Shares that may be awarded pursuant to vesting under this
Exhibit B are as follows:


Peer Group Ranking
Applicable Percentage
Top quartile
Up to 20% of the Performance Units
Second quartile
Up to 20% of the Performance Units
Third quartile
Up to 40% of the Performance Units
Fourth quartile
No Performance Units may be vested under this Exhibit B



The Committee shall determine whether to pay out any Shares and the amount of
Shares to be paid out. In making such determination, the Committee may consider
the level of ROIC performance within the quartile, the business conditions
relating to the Company’s and the Peer Group companies’ performance during the
Performance Period and such other factors that the Committee determines to be
appropriate for purposes of assessing performance over the Performance Period.




--------------------------------------------------------------------------------




Packaging Corporation of America


2014 Performance-Based Equity Award Pool for Executive Officers


Adopted June 23, 2014


1. Purpose. The Committee intends to grant the Full Value Awards described
herein (the “Awards”) to the executive officers of Packaging Corporation of
America (the “Company”) named herein (the “Participants”) pursuant to the
Company’s Amended and Restated 1999 Long-Term Equity Incentive Plan (the “Plan”)
on or around the date hereof. The Section 162(m) Subcommittee desires to
designate such Awards as Performance-Based Compensation and hereby adopts an
award pool (the “Award Pool”) of Shares available for such Awards subject to the
Performance Criterion and other terms and conditions provided herein.
Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Plan.


2. Performance Criterion. The Company’s Earnings before Interest, Taxes,
Depreciation and Amoritzation (“EBITDA”) shall be established as the Performance
Criterion for the Award Pool.


3. Award Pool Shares. The aggregate amount of Shares (the “Award Pool Shares”)
available for award to all Participants in the Award Pool shall be the number
equal to (i) 3.0% of the Corporation’s EBITDA for the period beginning April 1,
2014 and ending March 31, 2015 (the “EBITDA Performance Period”); divided by
(ii) the closing price of a Share on the New York Stock Exchange on the date
hereof.


4. Awards. Awards shall be in the form of “Restricted Stock Awards” (pursuant to
the Restricted Stock Award Agreement attached hereto as Exhibit A) and
“Performance Unit Awards” (pursuant to the Performance Unit Agreement attached
hereto as Exhibit B).


5. Participant Percentages and Maximums. The percentage of Award Pool Shares
(the “Award Pool Percentage”) and the maximum number of Award Pool Shares (the
“Participant Maximum”) available to be awarded to each Participant for each
Award, shall be as set forth in the following table. For each Participant, half
of his percentage of Award Pool shares is allocated to each type of Award.


Participant
Percentage of Award Pool Shares
Maximum for Restricted Stock Awards (in shares)
Maximum for Performance Units (in shares)1
Mark W. Kowlzan
30.0%
18,963
22,756
Thomas A. Hassfurther
20.0%
15,100
18,120
Richard B. West
15.0%
8,604
10,325
Thomas W.H. Walton
10.0%
3,863
4,636
Judith M. Lassa
8.33%
4,916
5,899
Kent A. Pflederer
8.33%
2,809
3,371
Charles J. Carter
8.33%
2,634
3,161

____________
1 
In all cases, PLUS the number of dividend equivalents provided in the
Performance Unit Agreement



6. Certification of Award Pool. The Committee (or the Section 162(m)
Subcommittee) shall certify the number of Award Pool Shares available for each
Participant for each Award (the “Certified Share Number”) within 75 days after
the end of the EBITDA Performance Period, which shall be calculated by (a)
multiplying (i) the Award Pool Percentage for such Participant for such Award by
(ii) the aggregate number of Award Pool Shares and (b) if applicable, reducing
the number calculated pursuant to subsection (a) to the Participant Maximum for
such Award.


7. Award Agreement. The Committee (or the Section 162(m) Subcommittee) will
reduce (but not increase) the actual number of Shares to be awarded to a
Participant on vesting of an Award from the Certified Share Number for such
Award to the extent necessary to achieve the level of vesting provided in the
Award agreements attached hereto.


8. Plan Provisions. The Award Pool and Awards described herein are subject to,
and made pursuant to, the terms and conditions of the Plan. If there is any
inconsistency between the terms of the Award Pool or any Award agreement and the
terms of the Plan, the terms of the Plan shall control unless expressly stated
that an exception to the Plan is being made.




